      3:19-cv-03062-TSH # 18   Page 1 of 41                                        E-FILED
                                                          Friday, 15 May, 2020 10:09:55 AM
                                                              Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF ILLINOIS
                      SPRINGFIELD DIVISION

AYANNA JOHNSON,                  )
                                 )
         Plaintiff,              )
                                 )
    v.                           )       No. 19-cv-3062
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
         Defendant.              )


                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     Plaintiff Amber Ayanna Johnson appeals from the denial of her

application for Supplemental Security Income (SSI) under Title XVI of the

Social Security Act. 42 U.S.C. §§ 416(i), 1381a and 1382c. This appeal is

brought pursuant to 42 U.S.C. §§ 405(g) and 1383(c). Johnson filed a

Motion for Summary Judgment and Memorandum of Law (d/e 14) (Johnson

Motion). The Defendant Commissioner filed a Motion for Summary

Affirmance (d/e 17). The parties consented to proceed before this Court.

Consent to the Exercise of Jurisdiction by a United States Magistrate Judge

and Reference Order entered August 21, 2019 (d/e 12). For the reasons

set forth below, the Decision of the Commissioner is affirmed.

                               Page 1 of 41
       3:19-cv-03062-TSH # 18   Page 2 of 41




      Johnson raised two issues on appeal:

            ISSUES

I.    Whether the ALJ erred by failing to weigh fully the opinion of
      treating physician Priyanka Saigal, M.D. and in not considering
      the regulatory sections applicable to weighing non-controlling
      opinions of a treating physician; and

II.   Whether the errors were not harmless.

Johnson Motion, at 3. Johnson raised no other errors on appeal. Dr.

Saigal opined about Johnson’s functional limitations due to her mental

impairments. Certified Copy of Transcript of Proceedings before the Social

Security Administration (d/e 7 and 8) (R.), at 1173-76. The record is

voluminous. Given the limited issues raised by Johnson, and in the interest

of judicial economy, the Court limits its statement of the facts to evidence

relevant to the ALJ’s decision regarding her functional limitations due to her

mental impairments.

                          STATEMENT OF FACTS

      Johnson was born on February 20, 1976. She was diagnosed with a

learning disability in school and completed the eighth grade. She previously

worked as a rag sorter/cutter. Johnson has not worked since 2007 and she

was not working at the time she filed her application for SSI on May 13,

2016. Johnson suffered from the impairments of asthma, left shoulder

impairment, degenerative disc disease, obesity, recurrent major
                                Page 2 of 41
       3:19-cv-03062-TSH # 18   Page 3 of 41




depression, and Cluster B Personality Traits. R. 15, 20, 17, 19, 30, 40,

448, 449.

     On August 29, 2015, Johnson saw licensed professional counselor

Tanya Coates, M.Ed., L.P.C. at Coates’ office in St. Louis, Missouri.

Coates interviewed Johnson and completed a form entitled

“BioPsychoSocial Assessment.” R. 445-50. Johnson reported problems

with anger, depression, stress, extreme hair loss, and family issues. She

had a poor relationship with her mother, and had been in an abusive

relationship when she was 19. She saw her primary care physician for

depression symptoms after the father of her daughter was murdered. She

was diagnosed with depression at that time and her primary care physician

prescribed antidepressant medication. Johnson lived with her parents and

her daughter. Johnson’s parents had a history of alcohol abuse and

domestic violence. Johnson was married but had separated from her

husband, who was not her daughter’s father. Her husband was currently

incarcerated. Johnson told Coates that she isolated herself from others.

She had attention problems and learning disabilities and had an

Individualized Education Plan (IEP) when she was in school. She had no

legal problems. R. 445-48.




                                Page 3 of 41
       3:19-cv-03062-TSH # 18    Page 4 of 41




      Coates found that Johnson appeared well-kept with good grooming;

she was oriented; her speech was spontaneous, fast, normal volume,

normal articulation, normal pitch, and without push of voice; her affect was

appropriate; she had no suicidal ideations; she had a low, dysthymic mood;

and she had sleep disturbances, loss of interest in pleasurable activities,

and feelings of helplessness / worthlessness. R. 450. Coates assessed

Johnson with Major Depressive Disorder, Mood Disorder not otherwise

specified, and Bereavement. R. 449-50.

      On July 20, 2016, Johnson saw a physical therapist for evaluation of

her left shoulder. Johnson told the therapist that she took care of her father

and her daughter. She also stated that she had trouble gripping with her

left hand, she could not use her left hand to drive, and she had problems

turning left while driving. R. 453.

      On August 3, 2016, Coates wrote a letter regarding her counselling of

Johnson. Coates had been providing counseling services to Johnson since

August 2015. Coates’ diagnosis of Johnson remained the same, Major

Depressive Disorder, Unspecified Mood Disorder, and Bereavement.

Johnson’s primary care physician prescribed medication for Johnson’s

condition. Coates said that Johnson “has made very little progress to date

in treatment goals related to learning appropriate coping skills, reducing

                                 Page 4 of 41
         3:19-cv-03062-TSH # 18   Page 5 of 41




symptoms of anxiety with alternative coping skills and to increase

community (outdoor) interaction to help reduce depressive symptoms.” R.

444.

       On August 19, 2016, state agency psychologist Dr. Steven Akeson,

Psy.D., prepared a Psychiatric Review Technique and a Mental Residual

Functional Capacity Assessment. R. 75-76, 80-82. Dr. Akeson opined that

Johnson had an affective disorder and that Johnson had moderate

difficulties maintaining social functioning and concentration, persistence, or

pace. R. 76. Dr. Akeson opined that Johnson was moderately limited: in

understanding, remembering, and carrying out detailed instructions; in

working in coordination or proximity to others without getting distracted; in

interacting with the general public; in accepting instructions and responding

appropriately to criticism from supervisors; and in responding to changes in

work settings. R. 80-81. Dr. Akeson concluded:

       The claimant retains the capacity to acquire and retain at least
       simple and possibly moderately-complex instructions, and to
       sustain concentration and persistence with at least simple
       repetitive tasks and possibly moderately-complex tasks. The
       claimant can adapt to changes in settings which do not require
       frequent public contact or very close interaction with others in
       the workplace.

R. 82.




                                  Page 5 of 41
       3:19-cv-03062-TSH # 18   Page 6 of 41




     On September 22, 2016, Johnson saw advanced practice nurse Ann

Armstrong, APRN-CNP, at St. Mary’s Health Center in St. Louis, Missouri

(St. Mary’s), for a follow-up on Johnson’s asthma and sleep apnea. R.

605-08. On examination, Johnson had normal mood and affect, normal

behavior, and normal judgment and thought content. R. 607.

     On November 22, 2016, Johnson saw R. Timothy McCann, M.D., at

Affina Healthcare in St. Louis, Missouri, for body pain and diabetes. R.

961-66. Affina Healthcare is a clinic staffed by residents and supervising

physicians from the Schools of Medicine at St. Louis University,

Washington University, and an Osteopathic College. R. 27 n.2; see

Johnson Motion, at 11. Dr. McCann appears to have been a supervising

physician rather than a resident. He was not under the supervision of

another physician. Johnson completed a PHQ-2 patient health

questionnaire screening for depression. Her score was 0, indicating that

further testing was not required. R. 961.

     On December 19, 2016, Johnson saw Dr. McCann for her diabetes.

R. 944-49. Johnson completed a PHQ-2 patient health questionnaire




                                Page 6 of 41
         3:19-cv-03062-TSH # 18             Page 7 of 41




screening for depression. Her score was 0, indicating that further testing

was not required. R. 944.1

        On February 16, 2017, Johnson saw Dr. McCann for a draining

abscess on her right abdomen. R. 906-12. Johnson completed a PHQ-2

patient health questionnaire screening for depression. Her score was 0,

indicating that further testing was not required. R. 906. Dr. McCann

renewed Johnsons’ prescription for Celexa. The prescription was

originally written on June 27, 2016. 907.

        On February 27, 2017, Johnson saw licensed clinical social worker

Justin Hampton, LCSW, at Affina Healthcare for a psychotherapy session.

R. 899-901.2 Hampton observed that Johnson’s mood was depressed and

angry; her affect was full, but somewhat blunted; her speech was clear; her

thought processes were logical; her perception, thought content, cognition,

and judgment were within normal limits; and her intelligence was average.

Johnson denied having any hallucinations and none were evident, and

Johnson denied any delusions. R. 899-900. Johnson reported depressive

moods with sadness, inappropriate guilt, lethargy, increased appetite, sleep

disturbance, and crying spells. She reported grief over the death of her



1
  A PHQ-2 score of three or greater indicates a major depressive disorder is likely. www.hiv.uw.edu last
visited 5/14/2020.
2
  Hampton’s credentials as a licensed clinical social worker are noted at R. 904.
                                            Page 7 of 41
        3:19-cv-03062-TSH # 18   Page 8 of 41




brother a month earlier and the death of her daughter’s father several years

earlier. She felt guilt over the death of her daughter’s father and reported

nightmares connected to him. Hampton said Johnson’s primary problem

was dealing with anger. She reported that she sometimes became

physically aggressive due to her anger. Johnson denied any suicidal or

homicidal ideations. Hampton assessed major depressive disorder,

recurrent, moderate; and posttraumatic stress disorder (PTSD), chronic. R.

900.

       On March 1, 2017, Johnson saw psychologist, Dr. Beverly Field,

Ph.D., for a Pain Psychology Initial Evaluation at the Washington University

Pain Management Center at Barnes-Jewish Hospital in St. Louis, Missouri

(Pain Center). R. 663-64. The evaluation was part of a multidisciplinary

evaluation related to Johnson’s chronic pain. Johnson reported to Dr. Field

that she lived with her parents and her 14-year old daughter, and said that

she spent most of her time in bed isolating herself from others. Dr. Field’s

mental status examination showed that Johnson was oriented, her memory

was intact, her attention/concentration was normal, her speech was normal,

her thought processes were logical and goal oriented, and her affect was

euthymic. Johnson showed no signs of hallucinations or delusions. She

had thoughts about suicide, but no plan or intent. She had trouble staying

                                 Page 8 of 41
       3:19-cv-03062-TSH # 18   Page 9 of 41




asleep at night and denied taking naps. R. 663-64. Dr. Field found that

Johnson presented with irritability, disrupted sleep, feelings of depression,

increased appetite with weight gain, and suicidal thoughts although she

denied plan or intent. Dr. Field believed she would benefit from adjustment

to her medication or referral to a psychiatrist. Dr. Field believed Johnson

was an excellent candidate for a multidisciplinary pain management

program and she needed a scholarship to attend the program. R. 664.

      On March 8, 2017, Johnson saw Hampton for a psychotherapy

session. R. 894-95. Hampton observed that Johnson’s mood was

depressed and angry; her affect was constricted; her speech was clear; her

thought processes were logical; her perception and thought content were

within normal limits. Johnson denied having any hallucinations and none

were evident, and she denied any delusions. R. 894. Johnson had a

problem with her daughter’s teacher. Johnson dealt with her anger with

verbal arguing and threats. She wanted to learn how to respond and get

her message across effectively without becoming aggressive. Hampton

again assessed major depressive disorder, recurrent, moderate; and

PTSD, chronic. R. 895.

      On March 15, 2017, Johnson saw Hampton for a psychotherapy

session. R. 877-78. Hampton observed that Johnson’s mood was

                                Page 9 of 41
      3:19-cv-03062-TSH # 18   Page 10 of 41




depressed and angry; her affect was constricted; her speech was clear; her

thought processes were logical; and her perception, thought content, and

insight were within normal limits. Johnson’s memory was impaired. Her

judgment was within normal limits. She denied having any hallucinations

and none were evident, and she denied any delusions. R. 877-78.

Johnson reported problems because the anniversary of her daughter’s

father’s death was approaching. She had limited success counting to 50

before responding. People told her she had to move on, but she could not

and felt stuck. Hampton again assessed major depressive disorder,

recurrent, moderate; and PTSD, chronic. R. 878.

     On March 24, 2017, Johnson saw advanced practice nurse

Armstrong at St. Mary’s for a routine follow up on her asthma and sleep

apnea. R. 609-15. On examination, Johnson had normal mood and affect,

normal behavior, and normal judgment and thought content. R. 611.

     On April 7, 2017, Johnson saw Hampton for a psychotherapy

session. R. 871-72. Hampton observed that Johnson’s mood was

euthymic; her affect was full; her speech was clear; her thought processes

were logical; and her perception, thought content, cognition, and insight

were within normal limits. Her judgment was within normal limits. Johnson

denied having any hallucinations and none were evident, and she denied

                               Page 10 of 41
      3:19-cv-03062-TSH # 18   Page 11 of 41




any delusions. R. 871-72. Johnson was in a slightly improved mood. She

had a physical altercation with her daughter but controlled herself and

walked away. She reported that her daughter has autism and

schizophrenia. Johnson reported some concerns about her memory.

Hampton suggested methods to keep lists to help remember. Hampton

assessed major depressive disorder, recurrent, moderate; and PTSD,

chronic. R. 872.

     On April 17, 2017, Johnson saw Dr. Robert A. Swarm, M.D., at the

Pain Center. R. 649-53. On examination, Johnson was alert and oriented.

She had normal insight and judgment, intact memory, and normal mood

and affect. R. 652.

     On April 21, 2017, Johnson saw Hampton for a psychotherapy

session. R. 868-70. Hampton observed that Johnson’s mood was

euthymic; her affect was full; her speech was clear; her thought processes

were logical; and her perception, thought content, cognition, and insight

were within normal limits. Her intelligence was average and her judgment

was within normal limits. Johnson denied having any hallucinations and

none were evident, and she denied any delusions. R. 868-69. Johnson

reported that she was living with her mother and that she and her mother




                               Page 11 of 41
         3:19-cv-03062-TSH # 18   Page 12 of 41




were fighting. She denied any major conflict with her daughter. Hampton

noted:

     She has denied delusions (though reports some possibly
     paranoid social cognitions) and denies hallucinations (though
     she has what sounds like vivid thoughts related to
     past/traumatic experiences). Will need to continue to assess.
     We discuss that she will receive ongoing assessment and still
     has her psychiatry intake set for May 10 that may or may not
     result in a medication change.

R. 869.

     On May 2, 2017, Johnson saw Dr. McCann for diabetes. R. 849-54.

Johnson completed a PHQ-2 patient health questionnaire screening for

depression. Her score was 0, indicating that further testing was not

required. R. 849.

     On May 10, 2017, Johnson saw Dr. Priyanka Sarihan, M.D., at Affina

Healthcare for a psychiatric diagnostic evaluation. R. 831-33. Dr. Mirela

Marcu, M.D., was the supervising provider. R. 833. Dr. Sarihan assessed

major depressive disorder, recurrent, moderate and prescribed Abilify. R.

832. Dr. Sarihan did not include any narrative notes or comments. Dr.

Marcu commented:

     Supervising Comments -Pt has hx of depression, trauma and
          psychotic sx
     Denies SI/HI , appears to talk to herself/dissociate?
     Agree, add Ability for mood swings, psychosis and augumentor
          for depression.

                                  Page 12 of 41
      3:19-cv-03062-TSH # 18   Page 13 of 41




R. 833.

     On May 16, 2017, Johnson saw Dr. Swarm at the Pain Center. R.

642-48. On examination, Johnson was alert and oriented. She had normal

insight and judgment, intact memory, and normal mood and affect. R. 647.

     On June 23, 2017, Johnson saw Hampton for a psychotherapy

session. R. 803-04. Hampton observed that Johnson’s mood was

euthymic; her affect was full; her speech was clear; her thought processes

were logical; and her perception, thought content, cognition, and insight

were within normal limits. Her judgment was within normal limits. Johnson

denied having any hallucinations and none were evident, and she denied

any delusions. R. 803-04. Johnson had some periods of frustration and

anger, but she responded well to them. She was adhering to her

medication and had nothing negative to report. Hampton assessed PTSD,

chronic, and unspecified mood [affective] disorder. R. 804.

     On July 13, 2017, Johnson saw Hampton for a psychotherapy

session. R. 784-85. Hampton observed that Johnson’s mood was

depressed; her affect was full; her speech was clear; her thought

processes were logical; and her perception, thought content, cognition, and

insight were within normal limits. Her judgment was within normal limits.

Johnson denied having any hallucinations and none were evident, and she

                               Page 13 of 41
       3:19-cv-03062-TSH # 18   Page 14 of 41




denied any delusions. R. 784-85. Johnson reported her brother was being

released from incarceration and she was worried his return would cause

conflict within the family. She planned to avoid her brother’s influence.

Hampton assessed PTSD, chronic, and unspecified mood [affective]

disorder. R. 785.

       On July 17, 2017, Johnson saw Dr. Swarm at the Pain Center. R.

635-41. On examination, Johnson was alert and oriented. She had normal

insight and judgment, intact memory, and normal mood and affect. R. 639.

       On July 18, 2017, Johnson saw Dr. McCann. R. 774-79. Johnson

completed a PHQ-2 patient health questionnaire screening for depression.

Her score was 0, indicating that further testing was not required. R. 774,

777.

       On July 27, 2017, Johnson saw Hampton for a psychotherapy

session. R. 767-68. Hampton observed that Johnson’s mood was irritable;

her affect was full; her speech was clear; her thought processes were

logical; and her perception, thought content, cognition, and insight were

within normal limits. Her judgment was within normal limits. Johnson

denied having any hallucinations and none were evident, and she denied

any delusions. R. 767-68. Johnson had an altercation with her daughter

while they were on vacation. She believed she handled the incident okay.

                                Page 14 of 41
      3:19-cv-03062-TSH # 18   Page 15 of 41




Johnson enjoyed her vacation, other than the incident with her daughter;

she went shopping and went to the pool and said she was compliant with

her medication and was happy with her medication. Hampton assessed

PTSD, chronic, and unspecified mood [affective] disorder. R. 768.

     On August 2, 2017, Johnson saw Dr. Ryan Bradley Sondergard,

D.O., at Affina Healthcare for a medication management and

psychotherapy session. R. 764-66. Dr. Sondergard assessed major

depressive disorder, recurrent, moderate. Dr. Sondergard prescribed

Wellbutrin and Trazodone, and increased the dosage of Abilify. Dr.

Sondergard did not include any narrative notes with his assessment. R.

765-66. Dr. Marcu was the supervising provider. Dr. Marcu agreed with

Dr. Sondergard’s assessment and noted:

     Supervising Comments -Pt reports VH/possible flahbacks (sic)?
     poor sleep, nightmares
     Denies SI/HI, constricted affect
     Agree, increase Abilify, consider Prazosin

R. 766.

     On September 5, 2017, Johnson saw Hampton for a psychotherapy

session. Hampton observed that Johnson’s mood was euthymic; her affect

was full; her speech was clear; her thought processes were logical; and her

perception, thought content, cognition, and insight were within normal

limits. Her judgment was within normal limits. Johnson denied having any
                               Page 15 of 41
      3:19-cv-03062-TSH # 18   Page 16 of 41




hallucinations and none were evident, and she denied any delusions. R.

756-57. Johnson said she had a good time going to Springfield, Illinois, to

see her sister on Labor day. Hampton assessed PTSD, chronic, and

unspecified mood [affective] disorder. R. 757.

     On September 6, 2017, Johnson saw Dr. Priyanka Saigal, M.D. at

Affina Healthcare for medication maintenance and psychotherapy session.

R. 753-55. Dr. Saigal assessed major depressive disorder, recurrent,

moderate. R. 755. Dr. Saigal’s supervising physician, Dr. Catalina Belean,

M.D., approved of Dr. Saigal’s assessment and plan with the following

comment:

     Supervising Comments -Reports improvement in voices ( less
     frequent) and depression ( 8/10). Has therapy Q2W and sister
     is helping. Blunted affect. Agree, will increase Trazodone.
     Continue rest of meds. Continue therapy.

R. 755.

     On September 26, 2017, Johnson saw Hampton for a psychotherapy

session. Hampton observed that Johnson’s mood was euthymic; her affect

was full; her speech was clear; her thought processes were logical; and her

perception, thought content, cognition, and insight were within normal

limits. Her judgment was within normal limits. Johnson denied having any

hallucinations and none were evident, and she denied any delusions. R.

735-36. Johnson reported that she was concerned about an upcoming
                               Page 16 of 41
       3:19-cv-03062-TSH # 18   Page 17 of 41




family trip to Chicago, Illinois, to visit her brother’s grave. She had mixed

feelings about the visit. Hampton assessed PTSD, chronic, and

unspecified mood [affective] disorder. R. 736.

      On October 2, 2017, Johnson saw advanced practice nurse

Armstrong at St. Mary’s for a routine follow up on her asthma and sleep

apnea. R. 616-21. Johnson reported that she was negative for depression

and was not nervous or anxious. R. 618. On examination, Johnson had

normal mood and affect, normal behavior, and normal judgment and

thought content. R. 619.

      On October 13, 2017, Johnson saw Hampton for a psychotherapy

session. Hampton observed that Johnson’s mood was angry and irritable;

her affect was full; her speech was clear; her thought processes were

logical; and her perception, thought content, cognition, and insight were

within normal limits. Her judgment was within normal limits. Johnson

denied having any hallucinations and none were evident, and she denied

any delusions. R. 729-30. Johnson had gotten upset in the prior week due

to arguments with her mother and her brother who had recently been

released from prison. She also had problems with her daughter’s behavior

at school. School representatives contacted her frequently. Johnson was

compliant with her medications, was sleeping “okay”, and had no other

                                Page 17 of 41
      3:19-cv-03062-TSH # 18   Page 18 of 41




“distressing symptoms.” Hampton omitted an assessment or diagnosis

from his notes in the record. R. 730.

     On October 18, 2017, Johnson saw Dr. Ankita Kantilal Vora, M.D., at

Affina Healthcare for a medication management and psychotherapy

session. R. 726-28. Dr. Vora assessed major depressive disorder with

psychotic features, recurrent episode. Dr. Vora did not provide any

additional notes or findings regarding Johnson’s mental status and

increased the dosage of Wellbutrin. The supervising provider Dr. Anjan

Bhattacharyya, M.D., approved Dr. Vora’s assessment without additional

comment. R. 728.

     On October 30, 2017, Johnson saw Dr. Swarm at the Pain Center.

R. 630-34. On examination, Johnson was alert and oriented. She had

normal insight and judgment, intact memory, and normal mood and affect.

R. 633.

     On October 31, 2017, Johnson saw Hampton for a psychotherapy

session. R. 719-21. Hampton observed that Johnson’s mood was irritable;

her affect was full; her speech was clear; her thought processes were

logical; and her perception, thought content, cognition, and insight were

within normal limits. Her judgment was within normal limits. Johnson

denied having any hallucinations and none were evident, and she denied

                               Page 18 of 41
      3:19-cv-03062-TSH # 18    Page 19 of 41




any delusions. R. 719-20. Johnson reported periods of irritability. She

went to Springfield, Illinois, the previous weekend to her sister’s residence

to get away and she had some family conflict while she was there.

Johnson had no negative effects from the medication change Dr. Vora

prescribed at the October 18, 2017, visit. She was still having problems

with family members, including her daughter. Hampton assessed PTSD,

chronic, and unspecified mood [affective] disorder. R. 720.

      On November 7, 2017, Johnson saw Dr. Swarm at the Pain Center.

R. 622-29. On examination, Johnson was alert and oriented. She had

normal insight and judgment, intact memory, and normal mood and affect.

R. 627.

      On November 21, 2017, Johnson saw Hampton for a psychotherapy

session. Hampton observed that Johnson’s mood was euthymic; her affect

was full; her speech was clear; her thought processes were logical; and her

perception, thought content, cognition, and insight were within normal

limits. Her judgment was within normal limits. Johnson denied having any

hallucinations and none were evident, and she denied any delusions. R.

712-13. Johnson had problems with low energy and disturbed sleep. She

attributed the problems to taking care of her “father’s health needs.” R.

713. Johnson still had conflicts with her daughter, mother, and other family

                                Page 19 of 41
      3:19-cv-03062-TSH # 18    Page 20 of 41




members. Hampton assessed PTSD, chronic, and unspecified mood

[affective] disorder. R. 713.

      On November 22, 2017, Johnson saw Dr. Saigal at Affina Healthcare

for a medication management and psychotherapy session. R. 710-11. Dr.

Saigal assessed major depressive disorder with psychotic features,

recurrent episode. R. 710. Dr. Saigal’s supervising physician Dr. Belean

agreed with the following comment:

      Supervising Comments -Grieving for her brother. Improvement
      in the frequency of the voices, last heard was 3 days ago, told
      her to come to the grave and that he loves her. Denies SI. Well
      groomed, blunted affect. Agree, continue meds. needs grief
      therapy.

R. 711.

      On December 8, 2017, Johnson saw Hampton for a psychotherapy

session. Hampton observed that Johnson’s mood was anxious; her affect

was full; her speech was clear; her thought processes were logical; and her

perception, thought content, cognition, and insight were within normal

limits. Her judgment was within normal limits. Johnson denied having any

hallucinations and none were evident, and she denied any delusions. R.

704-05. Johnson felt stressed at this visit. Her father recently went back

into the hospital but was out again and she had a “large amount of his

caretaking responsibilities” when he returned from the hospital. R. 705.

                                Page 20 of 41
      3:19-cv-03062-TSH # 18   Page 21 of 41




Hampton assessed PTSD, chronic, and unspecified mood [affective]

disorder. R. 705.

     On January 9, 2018, Johnson saw Hampton for a psychotherapy

session. Hampton observed that Johnson’s mood was euthymic; her affect

was full; her speech was clear; her thought processes were logical; and her

perception, thought content, cognition, and insight were within normal

limits. Her judgment was within normal limits. Johnson denied having any

hallucinations and none were evident, and she denied any delusions. R.

679-80. Her father’s health was declining, and as a result, she and most of

her family were watching and taking care of him. Her sleep was “on and

off” and her energy was good. She was happy with her medications.

Hampton assessed PTSD, chronic, and unspecified mood [affective]

disorder. R. 680.

     On January 10, 2018, Johnson saw Dr. Saigal for medication

management with psychotherapy. Dr. Saigal assessed major depressive

disorder with psychotic features, recurrent episode. Dr. Saigal did not

provide any additional notes or findings regarding Johnson’s mental status.

The supervising provider Dr. Bhattacharyya approved Dr. Saigal’s

assessment without comment. R. 728.




                               Page 21 of 41
       3:19-cv-03062-TSH # 18     Page 22 of 41




      On January 26, 2018, Johnson saw Hampton for a psychotherapy

session. Hampton observed that Johnson’s mood was depressed, and her

thought content was depressive; her affect was full; her speech was clear;

her thought processes were logical; and her perception, cognition, and

insight were within normal limits. Her judgment was within normal limits.

Johnson denied having any hallucinations and none were evident, and she

denied any delusions. R. 666-67. Her sleep was again “on and off” and

she had decreased energy. Her appetite was up, which was a sign of

depression for her and she still had conflicts with her mother. She went to

Springfield, Illinois, for her sister’s birthday, and she was still taking an

active role in caring for her father. She “continues dealing with his

deteriorating physical health and dementia.” Hampton changed his

assessment to major depressive disorder, recurrent, unspecified; and

trauma-related disorder not otherwise specified. R. 667, 671.

      On February 6, 2018, Coates wrote a letter regarding her counselling

history with Johnson. Coates again diagnosed Johnson with major

depressive disorder, unspecified mood disorder, and bereavement / grief

and loss. Coates said that “various circumstantial factors” impeded

Johnson’s ability to achieve her counseling goals, including “family deaths,




                                 Page 22 of 41
       3:19-cv-03062-TSH # 18   Page 23 of 41




dealing with alopecia, caring for elderly parents, raising a disabled child

and cognitive deficiencies.” R. 493.

      On February 14, 2018, Dr. Saigal prepared a Medical Source

Statement form for Johnson. ?R. 1173-76. Dr. Saigal opined that Johnson

was mildly limited in maintaining personal hygiene and asking simple

questions or asking for help; moderately limited in functioning

independently; markedly limited in performing tasks without losing control

and relating to family or caregivers; and extremely limited in maintaining

emotional stability and avoiding excessive argumentativeness. R. 1174.

Dr. Saigal opined that Johnson could follow simple instructions by

supervisors for non-detailed tasks, could perform work in circumstances

that involved casual and infrequent contact with the public; but could not

work in proximity to coworkers without becoming distracted and distracting

others. R. 1174. Dr. Saigal opined that Johnson could maintain

concentration, persistence, or pace for 15 minutes, and Johnson would

work at a full-time job at a pace that was 21 to 50% below average. Dr.

Saigal opined that if Johnson worked full-time, her mental impairments

would cause her to be late for work three times a month or more and be

absent three times a month or more. R. 1175. Dr. Saigal stated that

Johnson’s onset date was May 10, 2017, by her history with Affina

                                Page 23 of 41
         3:19-cv-03062-TSH # 18             Page 24 of 41




Healthcare. Dr. Saigal did not see Johnson in May 2017.3 Dr. Saigal

diagnosed Johnson with major depressive disorder recurrent with psychotic

features; Cluster B traits; and ruled out PTSD. Dr. Saigal concluded:

        Patient is emotionally unstable, has anger outbursts and gets
        into physical fights. Continues to feel depressed, is also
        hearing voices. Grieving over deaths in her close family.

R. 1176.

                               THE EVIDENTIARY HEARING

        On April 10, 2018 the Administrative Law Judge (ALJ) conducted an

evidentiary hearing. R. 36-64. Johnson appeared with her counsel.

Vocational expert Dr. Darrell Taylor, Ph.D., also appeared. R. 38; see R.

227-29 (Dr. Taylor’s vita).

        Johnson testified first. She completed the eighth grade at school and

was expelled after an altercation in which two girls with knives attacked her.

R. 40-42. She was married, but she was separated from her husband.

She had a fifteen-year old daughter and she and her daughter lived with

her mother and father. R. 43-44.

        Johnson worked for seven years for U.S. Wiping Materials Company.

She cut up rags, both by hand and by machine and took six to seven


3
 The ALJ stated that Dr. Saigal signed as the treating physician at the May 10, 2017 visit. R. 27. Dr.
Sarihan signed as the treating physician at this visit. R. 831-33. Dr. Saigal stated in her opinion that a
different doctor saw Johnson on this date. R. 1175. Drs. Sarihan and Saigal have the same first name,
Priyanka, which may have been the basis for the ALJ’s statement.
                                            Page 24 of 41
         3:19-cv-03062-TSH # 18   Page 25 of 41




months to learn how to do the job. R. 44. The rags were used in

automobile production. R. 45. Johnson resigned because of problems with

asthma, migraine headaches, and back pain from lifting. She lifted boxes

weighing 25 to 30 pounds. R. 45-46. Johnson also worked part-time for a

temporary agency, Express Services in 2007. She did not work after 2007.

R. 46.

     At the time of the hearing, Johnson was taking medications for

depression. She did not have any side effects from the medication. She

said that she heard and saw things that other people did not see or hear

and that she had hallucinations three to four days a week. She used to

have hallucinations every day. The medications reduced the number of

hallucinations. R. 47-48.

     Johnson slept three to four hours a night and she took naps during

the day twice a week. R. 48-49. Johnson cried every day multiple times a

day. She regularly had emotional outbursts and she had physical fights

with others three to four days a month. She fought with anyone, both

strangers and people she knew. The police have come, but they never

have taken anyone away in custody. R. 49-50.

     Johnson said she did not interact with her parents or her daughter

with whom she lived. She spent most of her time in her room and she did

                                  Page 25 of 41
      3:19-cv-03062-TSH # 18   Page 26 of 41




not go to any of her daughter’s school events or parent-teacher

conferences. Johnson did some chores around the house if her mother

asked her. The chores included taking out the trash and washing dishes.

R. 50-51. Johnson showered twice a week and she watched television in

her room about three days out of the month. She could not focus on a 30-

minute show from beginning to end. Most of the time she just stayed in her

room with the blinds closed and walked around in her room. R. 52-53.

Johnson said that she did not have any hobbies. R. 55.

      Johnson went to the store once or twice a month, always with

someone. She did not pick out items personally in the store. She just went

along for the ride and often stayed in the car while the other person

shopped. R. 51-52.

      Johnson saw her counselor Justin Hampton twice a month. She

mistakenly said that his last name was Hamilton. Her depression was a

greater factor in keeping her from working than her back impairments. R.

53.

      Johnson said that she did not have a driver’s license and that she

had never had a driver’s license. R. 55. Her family or friends drove her to

work when she was working. R. 56.




                               Page 26 of 41
      3:19-cv-03062-TSH # 18    Page 27 of 41




     Dr. Taylor, the vocational expert, then testified. Dr. Taylor classified

Johnson’s past work as a rag cutter/sorter, light and unskilled. R. 58. The

ALJ asked Dr. Taylor the following hypothetical question:

     First of all, we have a younger individual under the age of 50,
     with an eighth grade education, no GED, which is limited, and
     then the past work history that you just classified. I'll start with
     the light hypo, 20 pounds occasionally, 10 pounds frequently;
     standing and walking a total of six hours in eight, sitting a total
     of six hours in eight; no ladders, ropes, or scaffolds; balancing,
     kneeling, crouching, crawling, stooping, ramps and stairs would
     all be occasional; no concentrated exposure to pulmonary
     irritants. I'll define that as no work environment with airborne
     particulates from, for example, grinding or sand processes, and
     no unventilated, noxious fumes; no whole-body vibration .

           Exposures to temperatures 20 degrees and below should
     be 30 minutes maximum at a time. Let's see. In terms of the
     mental work-related demands, the job should be simple, routine
     tasks. Any changes should be the same changes daily. The
     tasks need to involve working primarily with things rather than
     other people, and they need to be tasks that can be performed
     independently. And I'm sure there is no job that can be done in
     100 percent social isolation, so beyond these restrictions,
     interaction needs to be with coworkers and supervisors only,
     occasional at maximum, superficial at maximum, in other
     words, no mediation, arbitration, negotiation, confrontation with
     others or supervision of others, no direct interaction with the
     general public.

           Could such a person do the past work?

R. 58-59. Dr. Taylor opined that such a person could not perform

Johnson’s prior work as a rag cutter. R. 59. Dr. Taylor opined that such a

person could perform unskilled hand packer positions, with 315,000 such

                               Page 27 of 41
      3:19-cv-03062-TSH # 18    Page 28 of 41




jobs in the national economy; unskilled production worker assembler

positions, with 196,000 such jobs in the national economy; and unskilled

cleaner positions, with 440,000 such jobs in the national economy. R. 59.

      The ALJ asked Dr. Taylor to assume the person otherwise described

in the hypothetical question was limited to lifting and carrying five pounds,

walking one-half block at a time, standing for 10 minutes at a time. Dr.

Taylor opined that such a person would be limited to sedentary work. Dr.

Taylor opined that such a person could perform sedentary unskilled hand

packer positions, with 22,000 such jobs in the national economy; sedentary

unskilled production worker assembler position, with 25,000 such jobs in

the national economy; and unskilled inspector/tester/sorter positions, with

12,000 such jobs in the national economy. R. 59-60.

      Dr. Taylor said that two absences in one month or one absence a

month for two consecutive months would result in termination from these

jobs. He said that being off-task more than 10 percent of the time at work

would result in termination. R. 60-61. The hearing concluded.

                        THE DECISION OF THE ALJ

      On September 13, 2018, the ALJ issued his decision. R. 15-31. The

ALJ followed the five-step analysis set forth in Social Security

Administration Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920.

                                Page 28 of 41
      3:19-cv-03062-TSH # 18    Page 29 of 41




Step 1 requires that the claimant not be currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2

requires the claimant to have a severe impairment. 20 C.F.R. §§

404.1520(c), 416.920(c). If true, Step 3 requires a determination of

whether the claimant is so severely impaired that she is disabled

regardless of her age, education and work experience. 20 C.F.R. §§

404.1520(d), 416.920(d). To meet this requirement at Step 3, the

claimant's condition must meet or be equal to the criteria of one of the

impairments specified in 20 C.F.R. Part 404 Subpart P, Appendix 1

(Listing). 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant is not so

severely impaired, the ALJ proceeds to Step 4 of the Analysis.

      Step 4 requires the claimant not to be able to return to her prior work

considering her age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to her prior work, then Step 5 requires a

determination of whether the claimant is disabled considering her RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden of presenting evidence on the last step; the

                               Page 29 of 41
      3:19-cv-03062-TSH # 18    Page 30 of 41




Commissioner must present evidence that, considering the listed factors,

the claimant can perform some type of gainful employment that exists in

the national economy. 20 C.F.R. §§ 404.1512, 404.1560(c); Weatherbee v.

Astrue, 649 F.3d 565, 569 (7th Cir. 2011); Briscoe ex rel. Taylor v. Barnhart,

425 F.3d 345, 352 (7th Cir. 2005).

      The ALJ determined that Johnson met her burden at Steps 1 and 2.

Johnson had not engaged in any substantial gainful activity since her SSI

application date of May 13, 2016, and she suffered from the severe

impairments of asthma, left shoulder impairment, degenerative disc

disease, obesity, recurrent major depression, and Cluster B Personality

Traits. R. 17.

      The ALJ determined at Step 3 that Johnson’s impairments or

combination of impairments did not meet or equal a Listing. R. 18-20.

      At Step 4, the ALJ found that Johnson had the following RFC:

      After careful consideration of the entire record, the undersigned
      finds that the claimant has the residual functional capacity to
      perform a range of light work as defined in 20 CFR 416.967(b).
      She can lift/carry up to 20 pounds occasionally and 10 pounds
      frequently, stand/walk a total of about 6 hours in 8, and sit a
      total of about 6 hours in 8. She can never climb ropes, ladders
      or scaffolds, but she can occasionally climb ramps and stairs,
      balance, stoop, crouch, crawl, and kneel; she can have no
      concentrated exposure to pulmonary irritants (which is defined
      as no work environment with airborne particulates from, for
      example, grinding or sanding processes and no unventilated
      noxious fumes), no whole body vibration, and exposure to
                               Page 30 of 41
      3:19-cv-03062-TSH # 18    Page 31 of 41




      temperatures 20 degrees and below should be limited to 30
      minutes maximum at a time. Mentally, the claimant can do
      simple routine tasks, where changes in duties are the same
      daily, the tasks involve working primarily with things rather than
      other people, and can be performed independently. The
      claimant is restricted to occasional, superficial interaction with
      coworkers and supervisors only. For this purpose superficial is
      defined as no mediation, arbitration, negotiation, confrontation
      of others or supervision of others. She can have no direct
      interaction with the general public.

R. 21. With respect to Johnson’s limitations due to her mental

impairments, the ALJ relied on Coates’ normal clinical findings and

Johnson’s reports to Coates of activities such as caring for elderly parents

and raising a disabled child with cognitive difficulties which the ALJ found to

be inconsistent with Johnson’s testimony that she spent most of her time in

her room. See R. 19-20, 25. The ALJ also found Johnson’s testimony that

she did not drive inconsistent with her statement to her physical therapist

that she had difficulty grasping the steering wheel due to her shoulder. The

ALJ found that this statement to the therapist supported the conclusion that

she drove. The ALJ further found this evidence to be inconsistent with

Johnson’s claim that she spent most of her time in her room. R. 25. The

ALJ also found the evidence that she went on trips with her family to be

inconsistent with her testimony. R. 25, 27.

      The ALJ relied on Dr. Field’s conclusion that Johnson was a good

candidate for multi-modal pain management. The ALJ relied on Dr.
                                Page 31 of 41
      3:19-cv-03062-TSH # 18    Page 32 of 41




Swarm’s findings at the Pain Center that Johnson had normal insight,

judgment, mood, and affect, and also administered PHQ-2 screenings for

depression in which Johnson consistently scored 0 for depression,

indicating no treatment was necessary . The ALJ also relied on Hampton’s

notes that consistently found Johnson had a normal mental status, with the

exceptions for her mood and affect for a few visits. The ALJ found all these

records inconsistent with Johnson’s testimony that she spent her time in

her room crying and that she regularly got in physical fights.   R. 27.

      The ALJ gave some weight to Dr. Akeson’s opinions. The ALJ noted

that Dr. Akeson did not have the benefit of Johnson’s 2017 and 2018

mental records, but also noted that Dr. Akeson was “a program expert and

has expertise in Social Security rules.” R. 27. The ALJ gave counselor

Coates’ opinion little weight because she was not an acceptable medical

source and her opinions were inconsistent with Johnson’s activities and the

mental status findings in Hampton’s psychotherapy session notes. R. 27.

      The ALJ determined that Dr. Saigal’s opinions were not supported by

the evidence and were inconsistent with other evidence in the record. Dr.

Saigal provided no treatment notes that identified signs or observations to

explain her diagnoses. The ALJ noted that Dr. Saigal was not the only

treater at Affina Healthcare; other doctors at Affina Healthcare treated her

                               Page 32 of 41
      3:19-cv-03062-TSH # 18    Page 33 of 41




mental condition. The ALJ found that Dr. Marcu’s notes on May 10, 2017

mentioned hallucinations or delusions, but Dr. Marcu relied on Johnson’s

reports of her history, not medical signs or other evidence. The ALJ noted

that “the great weight of the medical evidence in all venues continually

documents mental status signs that are devoid of any psychosis or

hallucinations or delusions or signs of responding to internal stimuli.” R.

28. The ALJ noted Dr. Belean’s comment on September 6, 2017 that

Johnson’s depressive symptoms were improving, and Dr. Belean’s

comments on November 22, 2017, that Johnson’s reports of hearing voices

were reduced. R. 28.

      The ALJ noted that the October 2017 assessment by Dr. Vora was

the first assessment of Johnson to include a reference to a psychotic

feature. The ALJ noted that Dr. Saigal’s January 2018 notes did not

mention any clinical findings or objective medical findings. The ALJ stated,

“Dr. Saigal did not make the initial change in the claimant’s diagnosis to

recurrent major depression with psychosis, nor was she present when it

was made. The only basis for the change was the claimant’s complaints

alone which can never be a basis for a diagnosis or finding of an

impairment.” R. 28.




                                Page 33 of 41
      3:19-cv-03062-TSH # 18   Page 34 of 41




     The ALJ addressed Dr. Saigal’s functional opinions in light of other

evidence in the record:

     Dr. Saigal's opinion that the claimant could not maintain
     emotional stability or do tasks without losing self-control is
     inconsistent with the voluminous evidence that show she cares
     for a disabled child and father as well as relates well with
     doctors and other health care providers in a wide variety of
     settings, who never comment on any behavioral or mental
     status abnormality and frequently report pain levels of zero on a
     ten point scale which is also internally inconsistent with her
     physical allegations. The only evidence about excessive
     arguments is the claimant's statements alone, which are
     inconsistent with her history free of legal difficulties or any
     doctor referring the claimant for mental health assistance by a
     psychiatrist prior to her own referral just a year before the
     hearing. There is no basis to find the claimant could not
     perform in proximity to coworkers without being distracted by
     them or without distracting them. There is no basis for stating
     the claimant cannot perform simple tasks more than fifteen
     minutes at a time as she answered questions at a hearing four
     times that long without any discernable difficulty due to mental
     health issues, and her reported activities of shopping and
     traveling to cities several hours away for family outings is
     inconsistent with that limitation. Dr. Saigal has no basis for the
     claimant's being below production 21-50 percent of the time.
     The doctor's brief interactions in the records themselves
     indicate he is not qualified to make such an assessment, not to
     mention the recited lack of any clinical signs or finding reported
     by that doctor. Likewise his report the claimant would miss
     work three or more days a month or that the claimant would
     leave work early three or more times a month is not supported
     by any evidence in the longitudinal record or the psychiatric
     treatment notes or other notes in the extensive file. The
     doctor's medical source statement lacks the supportability
     required in 20 CFR 416.927(c)(3) and the consistency required
     by (c)(4).

R. 28-29.
                               Page 34 of 41
      3:19-cv-03062-TSH # 18    Page 35 of 41




      After determining Johnson’s RFC, the ALJ determined at Step 4 that

Johnson could not perform her prior relevant work as a rag cutter. The ALJ

relied on the opinion of Dr. Taylor. R. 29-30.

      At Step 5, the ALJ determined that Johnson could perform a

significant number of jobs that exist in the national economy. The ALJ

relied on the Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P,

Appendix2, and the opinions of Dr. Taylor that a person with her age,

education, work experience, and RFC could perform representative jobs of

hand packer, unskilled assembler, and unskilled cleaner. R. 30-31. The

ALJ concluded that Johnson was not disabled. R. 31.

      Johnson appealed the decision of the ALJ. On February 11, 2019,

the Appeals Council denied her request for review. The decision of the ALJ

then became the final decision of the Defendant Commissioner. R. 1.

Johnson then brought this action for judicial review.

                                 ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

                               Page 35 of 41
       3:19-cv-03062-TSH # 18   Page 36 of 41




evidence and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2017 WL 5180304 (October 25, 2017) (originally issued at

2016 WL 1119029 (March 24, 2016)), at *1 (The Social Security

Administration no longer uses the term credibility in the evaluation of

statements regarding symptoms). The ALJ must articulate at least

minimally his analysis of all relevant evidence. Herron v. Shalala, 19 F.3d

329, 333 (7th Cir. 1994). The ALJ must “build an accurate and logical

bridge from the evidence to his conclusion.” Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000).

      The ALJ’s findings are supported by substantial evidence. Johnson

does not challenge any of the ALJ’s findings regarding the effect of her

physical condition on her functional ability to work. The Court, therefore,

does not address those issues. The ALJ’s findings regarding her functional

limitations due to her mental impairments are supported by the opinions of

                                Page 36 of 41
        3:19-cv-03062-TSH # 18   Page 37 of 41




Dr. Akeson; the largely normal mental status findings from Hampton; the

normal mental status findings by Dr. Field, advanced practice nurse

Armstrong, and Dr. Swarm; the PHQ-2 screening questionnaires

administered by Dr. McCann that showed no treatment for depression was

needed; and the extensive treatment notes from Hampton.

      Substantial evidence also supported the ALJ’s findings that Johnson

did not spend her days in her room. Johnson cared for her disabled

daughter and her father, she dealt with school officials regarding her

daughter, she reported verbal conflicts with her mother, brother, and

daughter; and she traveled several times to Chicago, St. Louis, and once

on vacation with her daughter. The notes from Johnson’s physical

therapist also supported the ALJ’s conclusion that, contrary to her

testimony, Johnson drove. Johnson told the physical therapist that she

could not grasp the steering wheel due to her shoulder problems and had

difficulty turning left.

      Many of the mental health specialists did not note psychotic features

to Johnson’s condition. Hampton’s notes consistently stated that Johnson

denied hallucinations and he observed none, and she denied any

delusions. The assessments of Drs. Sarihan on May 10, 2017; Dr.

Sondergard on August 2, 2017; and Dr. Saigal on September 6, 2017, did

                                 Page 37 of 41
         3:19-cv-03062-TSH # 18           Page 38 of 41




not include any psychotic features. Dr. Vora on October 18, 2017 made

the first assessment that included psychotic features. All this evidence

supported the ALJ’s finding that Johnson’s condition was not as functionally

limiting as she claimed and also supported the ALJ’s RFC finding that

Hampton could perform a limited range of work that accommodated her

mental impairments.

       Johnson argues that the “the ALJ erred by failing to weigh fully the

opinion of treating physician Priyanka Saigal, M.D. and in not considering

the regulatory sections applicable to weighing non-controlling opinions; and

. . . the errors were not harmless.” Johnson Motion, at 3. Johnson forfeited

any other issues. Scheidler v. Indiana, 914 F.3d 535, 540 (7th Cir. 2019)

(“A party . . . generally forfeits issues and arguments it fails to raise in its

initial appellate brief.).

       The Court finds no error in the ALJ’s assessment of Dr. Saigal’s

opinions. The ALJ must give the opinions of a treating physician controlling

weight if the opinions are supported by objective evidence and are not

inconsistent with other evidence in the record. 20 C.F.R. § 404.1527(c)(2);

Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008).4 The ALJ explained in


4
 The Commissioner changed the regulations regarding the interpretations of medical evidence. The
amendments, however, apply prospectively to claims filed on or after the amendment’s effective date of
March 27, 2017. Revisions to Rule Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01,
at 5844-45 (January 18, 2017). As such, the amendments do not apply here.
                                         Page 38 of 41
       3:19-cv-03062-TSH # 18   Page 39 of 41




detail, as quoted above, how Dr. Saigal’s opinions were not supported by

objective evidence and were inconsistent with other evidence in the record.

The evidence cited by the ALJ provided substantial evidence for this

finding.

      Johnson argues that even if Dr. Saigal’s opinion was not entitled to

controlling weight, the ALJ erred by not considering the other relevant

regulatory factors for assessing any opinion from an acceptable medical

source. The regulatory factors for evaluating non-controlling opinions are:

    the length of the treating relationship and the frequency of the

      examinations;

    the nature and extent of the treatment relationship;

    the supportability of the physician’s opinions by objective signs and

      tests;

    the consistency of the opinion with the record as a whole;

    the specialization of the physician involved; and

    any other relevant factors based on the particulars of the treatment

      relationship and the opinions provided.

20 C.F.R. § 4040.1527(c)(3)-(c)(6). Johnson argues that the ALJ erred by

not considering all these factors in his decision.



                                Page 39 of 41
      3:19-cv-03062-TSH # 18    Page 40 of 41




      The Court disagrees. The ALJ was only required to minimally

articulate his reasons for the weight given to Dr. Saigal’s opinions; he was

not required to go through a list of every factor. See Elder, 529 F.3d at

415; Henke v. Astrue, 498 F.Appx. 636, 640 n.3 (7th Cir. 2012). The ALJ

more than met this standard. The ALJ addressed the regulatory factors.

The ALJ addressed in detail the length of Dr. Saigal’s treatment

relationship with Johnson and the nature of the relationship. The ALJ set

forth the evidence that Dr. Saigal was one of several residents under

supervisory psychiatrists at Affina Healthcare who saw Johnson for her

mental impairments. The ALJ detailed the length of Johnson’s mental

health treatment at Affina Healthcare from May 2017 to January 2018. The

ALJ addressed whether Dr. Saigal’s opinions were supportable by the

evidence in the record. The ALJ addressed the consistency of Dr. Saigal’s

opinions with the other evidence in the record. The ALJ addressed Dr.

Saigal’s position as a resident under supervisory control of a psychiatrist

rather than as a specialist. The ALJ discussed the comments of the

supervising psychiatric specialists Drs. Marcu and Belean when evaluating

Dr. Saigal’s opinions. The ALJ also addressed other factors such as the

inconsistencies between Dr. Saigal’s opinions regarding Johnson’s

functional limitations and the other non-medical evidence in the record,

                               Page 40 of 41
      3:19-cv-03062-TSH # 18    Page 41 of 41




including Johnson’s self-reports to Hampton, Coates, and others, that

showed greater functional ability. The ALJ adequately addressed the

regulatory factors. There was no error. Johnson’s arguments to the

contrary are not persuasive.

     THEREFORE, IT IS ORDERED that Defendant Commissioner’s

Motion for Summary Affirmance (d/e 17) is ALLOWED; Plaintiff Ayanna

Johnson’s Motion for Summary Judgment and Memorandum of Law (d/e

14) is DENIED, and the decision of the Defendant Commissioner is

AFFIRMED. All pending motions are denied as moot.

THIS CASE IS CLOSED.



ENTER: May 14, 2020




                               s/ Tom Schanzle-Haskins
                               TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                                Page 41 of 41
